By the Court, Sutherland, J.
The true rule of damages in this case, was the difference between the contract price of the shingles as fixed by the parties on the day and at the place of delivery, and their market value at the same time and place.' The shingles were to have been delivered by the defendant at Bailey-town, on the Seneca lake, on the first day of June, 1828. Several witnesses on the part of the plaintiff testified that shingles of the quality mentioned in this contract were worth at Bailey-town, on or about the 1st of June, 1828, from 15 to 16 shillings; and this evidence as to their value at that place was uncontradicted. But the defendant was permitted to show the price of shingles at Geneva and various other places not very remote from Bailey-town, and the judge decided that the average price at those various places was to be taken as the true value and to determine the measure of damages, and made a computation himself upon those principles, and declared to the jury that it was $1,T6„~, and they found accordingly. Now it might not have been improper to receive evidence of the value of shingles at other places in the neighborhood of the place of delivery; but it was admissible only for the purpose of showing what the true value was at that place. But where the evidence is clear and explicit as to the value of the article at that place of delivery, such value must control, no matter what the value is at other places. Such was the fact in this case. The judge erred, therefore, and a new trial must be granted, 7 Cowen, 691, the costs to abide the event.